UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5104



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD DELANEY BANKS, a/k/a Floyd Banks, a/k/a
Jerry J. Banks, a/k/a Ronald Dleian Banks,
a/k/a Ronald H. Banks, a/k/a Ronald Harlain
Banks, a/k/a Delaney Banks, a/k/a King,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-05-218)


Submitted:   June 14, 2006                    Decided:   July 6, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Nia Ayanna
Vidal, Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Patrick F.
Stokes, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronald   Delaney   Banks   was   convicted   for   armed   bank

robbery, using a firearm during the robbery, and possession of a

firearm by a convicted felon.    On appeal, he challenges the denial

of his motion to suppress the evidence seized from his car after he

was arrested.   We affirm.

           The following evidence was presented at the suppression

hearing:   At 9:55 a.m. on April 5, 2005, a BB&T bank branch in

Arlington, Virginia, was robbed at gunpoint.      The Arlington County

Police Department issued a radio broadcast alert to its officers at

9:56 that two black men, one much older than the other and in his

sixties or seventies, had committed the robbery.         The alert also

stated that one of the robbers was in dark clothing and that a gun

had been made visible during the robbery.       Corporal Luke Hagloff,1

an Arlington police officer, was patrolling near the bank, and he

quickly set up surveillance at the 15th Street on-ramp to Route 1,

which leads to the 14th Street Bridge and Washington, D.C.            This

position was approximately one-half mile from the BB&T Bank. While

the alert did not state that the robbers fled by car, Hagloff knew

from his experience that people who commit bank robberies in this

area often flee into Washington via the 14th Street Bridge.2


     1
      In the record, the Officer is referred to both as “Haglof”
and “Hagloff”.
     2
      Hagloff also surmised that, because one person                  was
significantly older, the robbers would likely flee by car.

                                 - 2 -
          From his surveillance position, Hagloff noticed Banks’

car at 10:00, because (1) there was no front license plate, which

could be a traffic violation;3 (2) there were two black males in

the car that appeared to have the age differential announced in the

broadcast message and at least one of them was in dark clothing;

(3) both men studiously avoided looking at the officer as they

drove past him; and (4) the officer saw that the car had a

fraudulent Maryland temporary license plate affixed to the rear of

the car, and Hagloff knew that criminals often use fake tags on

getaway cars.   Hagloff followed the vehicle, turned on his lights

and siren, and the defendant failed to immediately stop his car.

Hagloff and Officers Pilco and Martin, who arrived on the scene,

stopped the car and approached it with guns drawn. Hagloff ordered

Banks out of the car, whereupon he was handcuffed and frisked.

During the frisk, the officers recovered a loaded gun, and Banks

was placed under arrest.   The subsequent search of the car yielded

clothing matching the description of the robbers’ clothing, as well

as the exact amount of money taken from the bank and a dye pack.

          Legal conclusions underlying the denial of a motion to

suppress are reviewed de novo, while factual findings are reviewed

for clear error.   United States v. Perkins, 363 F.3d 317, 320 (4th

Cir. 2004), cert. denied, 543 U.S. 1056 (2005).   “An officer may,


     3
      The parties agree that, while each of the surrounding
jurisdictions require permanent front tags, Maryland does not issue
front temporary tags.

                               - 3 -
consistent   with   the   Fourth   Amendment,    conduct     a   brief,

investigatory stop when the officer has a reasonable, articulable

suspicion that criminal activity is afoot.”     Illinois v. Wardlow,

528 U.S. 119, 123 (2000); Terry v. Ohio, 392 U.S. 1, 30 (1968).      To

conduct a Terry stop, there must be “at least minimal level of

objective justification for making the stop.” Wardlow, 528 U.S. at

123.   Reasonable suspicion requires more than a hunch, but less

than probable cause and may be based on the collective knowledge of

officers involved in an investigation.      Id. at 123-24; see also

United States v. Hensley, 469 U.S. 221, 232 (1985).        In assessing

police conduct in a Terry stop, courts must look to the totality of

the circumstances. United States v. Sokolow, 490 U.S. 1, 8 (1989).

          Officers conducting a lawful Terry stop may take steps

reasonably necessary to protect their personal safety, check for

identification, and maintain the status quo.    Hensley, 469 U.S. at

229, 235; see also United States v. Moore, 817 F.2d 1105, 1108 (4th

Cir. 1987) (brief but complete restriction of liberty is valid

under Terry).   Once a vehicle is properly stopped, officers are

permitted to remove passengers from the vehicle.           Maryland v.

Wilson, 519 U.S. 408, 415 (1997).      In addition, a police officer

may conduct a pat-down search of an individual stopped in a Terry

situation if he has a reasonable, articulable suspicion that the

person is involved in illegal activity and is armed.             United

States v. Raymond, 152 F.3d 309, 312 (4th Cir. 1998).      The standard


                               - 4 -
justifying such a pat-down search is not onerous. United States v.

Swann, 149 F.3d 271, 274 (4th Cir. 1998).

          After a careful review of the record, we find that

Hagloff had reasonable suspicion sufficient to conduct a Terry

stop. Further, because Hagloff had a reasonable suspicion that the

occupants of the car were involved in an armed robbery, the

officers were justified in drawing their weapons, removing Banks

from the car, and handcuffing and frisking him.   It is undisputed

that, once the officers recovered a gun from Banks, there was

probable cause to arrest him.4

          Accordingly, because the stop and brief restraint of

Banks were proper under Terry, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     4
      Banks also appears to challenge the district court’s finding
that Hagloff observed what he testified that he observed.      The
court’s conclusions were not clearly erroneous.

                                 - 5 -